Judgment in favor of plaintiff unanimously reversed on the law, the facts, and in the exercise of discretion, the verdict vacated and a new trial granted, with costs to defendant-appellant unless plaintiff stipulates to accept $5,000 in lieu of the award by verdict as reduced by the court, in which event the judgment is modified to that extent and as thus modified, affirmed, with costs to defendant-appellant. In this action for personal injuries it is evident that an award of damages in excess of $5,000 is not warranted by the record. Settle order on notice. Concur — Botein, P. J., Breitel, Rabin, Steuer and Bastow, JJ.